Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7-12 are objected to because of the following informalities:
In claim 7, line 1, “Plant” should be –A plant--;
In claims 8-12, line 1, “Plant” should be –The plant--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Floeder et al., US 2010/0063750 A1, in view of Hellstrom et al., US 2009/0088889 A1.

	Floeder ‘750 does not explicitly explain modifying the speed based on the means of corresponding detection means which measures the instantaneous diameter and defects.
	Hellstrom ‘889 shows the concept of using a control unit 40 receives means of corresponding detection means (26, 28, 32) which detect defects and diameter of the reel.  Thus, the speed of the web can be controlled, see abstract and the paragraphs [0040]-[0047].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Floeder ‘750 to include the control unit to control the speed when the sensor detects defects as suggested by Hellstrom ‘889, 
Regarding claim 8, as stated above, Floeder ‘750 in view of Hellstrom ‘889 disclose an unwinder and a winder for the web material which can be a tissue.  However, it did not explicitly show an embossing unit.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Floeder ‘750 in view of Hellstrom ‘889 to include an embossing unit since producing a tissue material often inherently requires some sort of embossing unit. Furthermore, since all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is 571-272-6947.  The examiner can normally be reached Tuesday through Thursday from 10:30 A.M. to 9 P.M or Tuesday through Thursday from 10:30 A.M. to 7 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Mansen, can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
SK
2/25/22
/SANG K KIM/           Primary Examiner, Art Unit 3654